


Exhibit 10.4
AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT
This Amendment No. 5 to Amended and Restated Credit Agreement (this “Amendment”)
is entered into as of September 9, 2014 by and among Vera Bradley Designs, Inc.,
an Indiana corporation (the “Borrower”), the Lenders party hereto and JPMorgan
Chase Bank, N.A, individually and as administrative agent (the “Administrative
Agent”).
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders are party to that
certain Amended and Restated Credit Agreement dated as of October 4, 2010 (as
previously amended, restated, supplemented or otherwise modified, the “Credit
Agreement”). Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them by the Credit Agreement.
B.    The Borrower, the Lenders party hereto and the Administrative Agent wish
to amend the Credit Agreement on the terms and conditions set forth below.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendments to Credit Agreement. Upon the Fifth Amendment Effective Date
(as defined below), the Credit Agreement shall be amended as follows:
(a)    Section 6.06 shall be amended and restated in its entirety to read as
follows:
SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (c) so long as
no Default exists or would result therefrom, the Borrower may declare and pay
such dividends and distributions with respect to its Equity Interests so long as
both before and after giving effect to such dividends and distributions, the
Borrower’s Consolidated Net Worth plus the principal amount of the Subordinated
Debt is at least $30,000,000 and (d) so long as no Default exists or would
result therefrom, at any time prior to February 28, 2017, the Borrower may
repurchase its Equity Interests for an aggregate amount not to exceed
$40,000,000 pursuant to repurchase plans approved by the Borrower’s board of
directors on or about September 8, 2014.


2.    Representations and Warranties of the Borrower. The Borrower represents
and warrants that:
(a)    The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as the enforcement
thereof may be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
or by general principles of equity;
(b)    Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment as a Credit Document for purposes thereof)
and the other Credit Documents is true and correct on and as of the date hereof
(except to the extent that such representation or warranty expressly refers to
an earlier date, in which case it shall be true and correct as of such earlier
date); and
(c)    No Default has occurred and is continuing.
3.    Effective Date. This Amendment shall become effective on the date (the
“Fifth Amendment Effective Date”) on which the following conditions have been
satisfied:
(a)    the execution and delivery hereof by the Borrower, the Required Lenders
and the Administrative Agent;




--------------------------------------------------------------------------------




(b)    the execution and delivery by Holdings and each of the Subsidiary
Guarantors of a Reaffirmation (the “Reaffirmation”) substantially in the form of
Exhibit A hereto.
(c)    the Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Fifth Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out of pocket expenses
required to be reimbursed or paid by the Borrower under the Credit Agreement;
and
(d)    the Administrative Agent shall have received such other certificates,
resolutions, documents and agreements as the Administrative Agent may reasonably
request.
4.    Reference to and Effect Upon the Credit Documents.
(a)    Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. This Amendment shall be deemed to be a Credit Document.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
the Collateral Agent or any Lender under the Credit Agreement or any Credit
Document, nor constitute a waiver of any provision of the Credit Agreement or
any Credit Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.
5.    Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
6.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
8.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of manually executed counterpart
hereof.
[signature page follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
 
 
 
 
VERA BRADLEY DESIGNS, INC.
 
 
 
 
/s/ Kevin J. Sierks
 
 
 
 
Name: Kevin J. Sierks
 
 
 
 
Title: CFO

 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
 
 
 
 
/s/ Morgan K. Boudler
 
 
 
 
Name: Morgan K. Boudler
 
 
 
 
Title: Vice President





























[Signature Page to Amendment No. 5 to Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




 
 
 
 
WELLS FARGO BANK, N.A., as a Lender
 
 
 
 
/s/ Ashley Hughes
 
 
 
 
Name: Ashley Hughes
 
 
 
 
Title: Relationship Manager

 
 
 
 
KeyBank National Association, as a Lender
 
 
 
 
/s/ Marianne T. Meil
 
 
 
 
Name: Marianne T. Meil
 
 
 
 
Title: Senior Vice President

 
 
 
 
PNC BANK, NATIONAL ASSOCIATION as a Lender
 
 
 
 
/s/ Corinna Ladd
 
 
 
 
Name: Corinna Ladd
 
 
 
 
Title: Senior Vice President

 
 
 
 
The Northern Trust Company, as a Lender
 
 
 
 
/s/ Michael Fornal
 
 
 
 
Name: Michael Fornal
 
 
 
 
Title: Vice President











































[Signature Page to Amendment No. 5 to Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




EXHIBIT A
REAFFIRMATION
Each of the undersigned (i) acknowledges receipt of a copy of Amendment No. 5 to
Amended and Restated Credit Agreement (the “Amendment”), amending the Amended
and Restated Credit Agreement dated as of October 4, 2010 (as previously
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
(ii) consents to the Amendment and each of the transactions referenced therein,
and (iii) hereby reaffirms its obligations, as applicable, under the Subsidiary
Guaranty dated as of November 26, 2008 and the Parent Guaranty dated as of
October 4, 2010, each, in favor of JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used herein shall have the meanings ascribed to them by
the Credit Agreement.
Dated as of September 9, 2014
 
 
 
 
VERA BRADLEY, INC.
 
 
 
 
/s/ Kevin J. Sierks
 
 
 
 
Title: CFO





 
 
 
 
VERA BRADLEY SALES, LLC
 
 
 
 
/s/ Kevin J. Sierks
 
 
 
 
Title: CFO



 
 
 
 
VERA BRADLEY INTERNATIONAL, LLC
 
 
 
 
/s/ Kevin J. Sierks
 
 
 
 
Title: CFO









